          Case 1:15-cr-00706-VSB Document 942
                                          941 Filed 04/17/20
                                                    04/16/20 Page 1 of 7
                                                                       4



                                                                              Jamie Gottlieb Furia
                                                                              Partner


                                                                              1251 Avenue of the Americas
                                                                              New York, NY 10020
                                                                              T 646.414.6887
                                                                              F 973.422.6495
                                                                              jfuria@lowenstein.com


April 16, 2020


VIA ECF

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                               4/17/2020
Re:     United States v. Heidi Hong Piao, 15-cr-706 (VSB)

Dear Judge Broderick:

This law firm represents Heidi Hong Piao in the above-referenced matter. We write concerning Your
Honor’s memo-endorsed Order (Dkt. Entry No. 930), which granted the release of 20% ($32,000) of the
$160,000 cash currently securing Heidi Piao’s bond.

Heidi Piao’s sister, Grace Piao, had deposited the original cash bail via cashier’s check on November 25,
2015 with the Southern District of New York’s Clerk’s Office. The attached document is a true and
correct customer copy of the cashier’s check, which reflects the purchase was made by Grace Piao.
However, when Grace Piao gave the check to the Clerk’s Office, the cash bail order form stated that the
money was deposited by Grace “Park” (the American alias for the last name “Piao”). Similarly, the
receipt issued by the Clerk’s Office lists the payer name as Grace “Park.” True and correct copies of both
documents are attached.

Courtney de Casseres, Acting Finance Manager for the Southern District of New York, has advised that
the return check must be issued to Grace Park, as that is the name of the depositor on record. However,
“Park” is not Grace Paio’s legal last name, and we hope to avoid any issues when she deposits the check
into her bank account. Ms. De Casseres advised that the only way to change the depositor on record from
Grace Park to Grace Piao is by consent of Your Honor.

Accordingly, we respectfully request that Your Honor order the following relief: (1) that a check in the
amount of $32,000 be made payable to Grace Piao now; and (2) that the Court’s Finance Office
permanently change the name of depositor on record from Grace Park to Grace Piao such that all future
checks are made payable to Grace Piao.

Respectfully yours,

/s/ Jamie Gottlieb Furia

Jamie Gottlieb Furia
Case 1:15-cr-00706-VSB Document 942
                                941 Filed 04/17/20
                                          04/16/20 Page 2 of 7
                                                             4
Case 1:15-cr-00706-VSB Document 942
                                941 Filed 04/17/20
                                          04/16/20 Page 3 of 7
                                                             4
Case 1:15-cr-00706-VSB Document 942
                                941 Filed 04/17/20
                                          04/16/20 Page 4 of 7
                                                             4
Case
 Case1:15-cr-00706-VSB
      1:15-cr-00706-VSB Document
                         Document941-1
                                  942 Filed
                                       Filed04/17/20
                                             04/16/20 Page
                                                       Page51ofof71
Case
 Case1:15-cr-00706-VSB
      1:15-cr-00706-VSB Document
                         Document941-2
                                  942 Filed
                                       Filed04/17/20
                                             04/16/20 Page
                                                       Page61ofof71
Case
 Case1:15-cr-00706-VSB
      1:15-cr-00706-VSB Document
                         Document941-3
                                  942 Filed
                                       Filed04/17/20
                                             04/16/20 Page
                                                       Page71ofof71
